FILED
                             NOT FOR PUBLICATION                             APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GEORGY ALEXY GIGILASHVILI,                       No. 12-72904

               Petitioner,                       Agency No. A079-245-069

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Georgy Alexy Gigilashvili, a native and citizen of Georgia, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir.

2003), and we deny the petition for review.

      Gigilashvili does not challenge the IJ’s dispositive finding that his

application for asylum was untimely.

      Gigilashvili fears persecution as a Jehovah’s Witness. Substantial evidence

supports the agency’s finding that, even though Gigilashvili suffered past

persecution, the government rebutted the presumption of a well-founded fear of

future persecution with evidence of a fundamental change in circumstances in

Georgia and evidence that he can reasonably relocate. See id. at 998-1000; 8

C.F.R. § 1208.13(b)(1)(i)(A), (b)(2)(ii). Accordingly, Gigilashvili’s withholding

of removal claim fails.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Gigilashvili failed to establish that it is more likely than not he will be

tortured by or with the acquiescence of the government of Georgia. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Gigilashvili’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                            2                                    12-72904